DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment/Argument filed 03/26/2021. Claims 1-16 and 18-24 have been amended. No claims have been canceled or added. Claims 1-24 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 10, filed 03/26/2019, with respect to the rejection(s) of claim(s) 7 and 16 under 35 USC 112(b) as being indefinite for failing to particular point out and distinctly claim the subject matter which the applicant regards as the invention, have been fully considered and are persuasive.  The rejections have been withdrawn.  
Applicant’s arguments, see pgs. 11-12, filed 03/26/2019, with respect to the rejection(s) of claim(s) 1-11 and 14-23 under 35 USC 103 as being obvious  over U.S. Patent Application Publication No, 2013/0336445 to Sehnert in view of 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 1, 16 and 21-24, the prior art of record fails to disclose or reasonably suggest, a radiation imaging apparatus, a control apparatus, a control method for a control apparatus, a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method comprising  an imaging unit configured to  obtain a plurality of radiation images as a moving image bv performing imaging a plurality of times and a transfer unit configured to wirelessly transfer a plurality of thinned images in real time, wherein the transfer unit transfers each of remaining untransferred images obtained by excluding each of the thinned images corresponding to each of the radiation images from each of the radiation images after completion of the transfer of the plurality of thinned images
The closest art of record teaches the following;
Yoshida (US 2008/0284857) discloses a portable electronic apparatus such as a digital camera or the like, an image processing method and a photographing apparatus [0003], comprising:
an imaging unit ([0014]; digital camera) configured to obtain a plurality of radiation images as a moving image by performing imaging a plurality of times [0063]:
a generation unit configured to generate each of thinned images of the plurality of radiation images obtained as the moving image by the imaging unit ([0049]; CCD control unit produces thinned out images.); and
a transfer unit  [0049] configured to wirelessly transfer ([0142]; wireless means) a plurality of thinned images.
Yoshida (US 2008/0284857) does not specifically disclose a transfer unit configured to wirelessly transfer a plurality of thinned images in real time and the transfer unit transfers each of remaining untransferred images obtained by excluding each of the thinned images corresponding to each of the radiation images from each of the radiation images after completion of the transfer of the plurality of thinned images.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/HUGH MAUPIN/Primary Examiner, Art Unit 2884